The opinion of the court was delivered by
Ross, J.
We have no difficulty in finding that the defendant Nelson C. Hyde had such knowledge of the relations existing between the orator and defendant John B. Beaman, in regard to the premises, that if the orator has the right to have the decree opened, and to be allowed to redeem as against Beaman, he has that right against Nelson C. Hyde. Hence, the principal question for consideration is, whether the facts shown by the orator entitle him to have the decree of foreclosure opened as against defendant Beaman. No question is made in regard to the power of the Court of Chancery to open the decree of foreclosure, and to let the orator in to redeem the premises, ón a proper case being shown therefor. For this purpose the orator’s solicitor relies largely on the fact that the premises foreclosed were of much greater value than the amount of the mortgage debt, and also that the orator must have intended to have redeemed, from the fact that he had previously paid more than half of the mortgage debt. These are facts to be considered, bearing on the right of the orator to have the decree opened, but are not determinative of that right. In connection with these facts the relations of the orator to defendant Beaman are urged, as bringing the case within the principle of the adjudged cases. There is no doubt but the Court of Chancery will ordinarily open a decree obtained by an attorney against one sustaining to him the relation of client in the proceeding of foreclosure. The defendant Beaman, though *305generally the attorney of the orator in most of his legal matters, was not the solicitor of the orator in the foreclosure proceedings sought to be opened, nor was he under employment by the orator to attempt to enforce the collection of his mortgage debt from Pales, and so relieve the property of the orator from its payment. Hence, in those proceedings, the defendant Beaman was under no disability from obtaining a valid foreclosure against the property of the orator by reason of his relations to the orator, partaking in any degree of that of his solicitor for any purpose. In that proceeding Beaman’s relations to the orator were wholly those of an adversary. By the service of the bill, which the orator acknowledges, the orator was charged with notice and knowledge that Beaman was proceeding adversely against him, to secure to himself the title to the property in controversy. His failure to read the copy thus served upon him, and take warning therefrom, can only be attributed to the negligence of the orator. The obtaining of a decree of foreclosure by Beaman, and causing the same to be recorded in the bond records of the town of Poultney, where the land was situated, charged the orator with notice of the consummation of the foreclosure. That the orator did not read the copy duly and legally served on him, and so failed to be aware of its contents, as well as that he did not actually learn of the decree from its record within less than five years from the time it was recorded, can only be charged to his extreme carelessness and negligence in the premises. Courts of equity do not relieve a party from the results of his own carelessness and negligence, when such carelessness and negligence are in no way induced by the conduct of the other party. But it is urged that the orator’s relation to Beaman was, at least, one of confidence. No doubt the orator had confidence in Beaman as a just and fair man, who would do right with him in the premises. And no doubt Beaman’s conduct towards the orator had been such as to entitle him to have such confidence reposed in him. But this confidence did not bar Beaman from collecting his debt by foreclosing his mortgage against the orator; nor did it excuse the orator from reading and acting with reference to the copy of the bill of foreclosure which Beaman had caused to be served on him. *306There was nothing in their relations to warrant the orator in entertaining the confidence that Beaman did not mean anything by the service of the foreclosure suit, and so to slumber in regard to it for six years after the suit was brought. It is urged that Beaman ought to have spoken to the orator about the foreclosure proceeding's, and to have told him that he would lose his land if he did not redeem it. Beaman did speak in the most effective way to that end, by the service of the bill of foreclosure; but such speaking was unheeded by the orator. Thereafter, it seems to us, it was the duty of’ the orator to inquire of Beaman in regard to the' ultimate object and purpose of the foreclosure suit, if he entertained any doubt in regard thereto. The orator’s carelessness and negligence has brought upon him the loss of quite an amount of property, and we should have been glad to have been able to find some legal way to have relieved him from such loss. But we are not; and however hard it may be for the orator to bear the consequences of his carelessness and negligence, especially in the view that Nelson 0. Hyde, who was aware of his situation, is to reap the benefit therefrom, we cannot go outside of well-settled legal principles, and make this case a law unto itself. More mischief would result from such a decision than benefit to the orator.
Decree affirmed, and cause remanded.